Citation Nr: 1500177	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A hearing transcript has been associated with the claims file.

In March 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus has been raised by the record in a November 2014 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

In March 2014, the Board remanded this claim for the AOJ, in pertinent part, to obtain the Veteran's private audiological treatment records, to include the November 2010 Wichita Ear Clinic treatment note.  Upon remand, the Veteran was sent a letter in April 2014 requesting that he submit VA 21-4142 Forms to authorize VA to obtain his private treatment records.  That same month, the Veteran submitted copies of various private treatment records dated prior to January 2010, the effective date of service connection for his bilateral hearing loss, that were already previously contained in the Veteran's claims file.  In May 2014, the Veteran submitted two VA 21-4142 Forms (one for Wichita Ear Clinic and one for Hillside Medical Office) authorizing the AOJ to obtain his private audiological treatment records.  In response, the AOJ did not make any attempts to obtain these treatment records, and recent copies of these records (dated since January 2010) are not of record.  The AOJ must make sufficient attempts to obtain pertinent treatment records identified by the Veteran.  Thus, the claim must again be remanded for the AOJ to make attempts to obtain these pertinent treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent private treatment records from the Wichita Ear Clinic dated since January 2010, to include the November 2010 and January 2012 audiograms.  The Veteran has already authorized VA to obtain these records in the May 2014 VA 21-4142 Form.  All reasonable attempts should be made to obtain such records. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

2.  Obtain all pertinent private treatment records from the Hillside Medical Office dated since January 2010.  The Veteran has already authorized VA to obtain these records in the May 2014 VA 21-4142 Form.  All reasonable attempts should be made to obtain such records. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






